DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno (JP 2000-277133, see machine translation) in view of Tarutani et al. (US 6,379,476).
Regarding claims 1-2, Matsuno discloses a stainless steel substrate 13 for a fuel cell ([0009]). The stainless steel substrate has iron (Fe) and chromium (Cr) ([0011]). The stainless steel substrate is heated at 700C for 2 seconds ([0015]). 
While Matsuno teaches heat treatment in a temperature range of 350C or more to 750C or less for 1 second or more and 10 minutes or less (700C for 2 seconds), Matsuno does not explicitly disclose the heat treatment in an atmosphere containing 1 vol.% or more oxygen.
With regards to the limitations:
“]to thereby set] [chemical form other than metal (Cr+Fe)]/[metal chemical form (Cr+Fe)] at 12.0 or more and 200 or less, [chemical form other than metal (Cr+Fe)]/[metal chemical form (Cr+Fe)] being a ratio of a total of Cr and Fe existing in chemical form other than metal to a total of Cr and Fe existing in metal chemical form at a stainless steel surface, and

The instant specification teaches this ratio for a stainless steel substrate surface is a result of heat treatment between 350-750C, for 1 second to 10 minutes, in an atmosphere containing 1 vol. % or more oxygen (see published paragraph [0111]-[0120]). That is, so long as the heat treatment of a stainless steel substrate is performed in temperature range of 350-750C, for 1 second to 10 minutes, in an atmosphere containing 1 vol. % or more oxygen, the resulting stainless steel substrate will have the claimed ratio on the stainless steel surface. Therefore, because Matsuno teaches heat treatment of a stainless steel substrate at 700C for 2 seconds (thus within the disclosed temperature range and time range), Matsuno silence as to the atmosphere [oxygen] during the heat treatment step is the only information lacking to determine whether or not the claimed ratio on a stainless steel substrate surface is present.
Tarutani discloses a stainless steel product having a passive film on the surface for a fuel cell (abstract). Tarutani teaches that the stainless steel product is made from heat treating and annealing in air (the composition of air approximately has 21% oxygen by volume) (C20/L20-60). Thus Tarutani suggests to one having ordinary skill that heat treating and annealing in air is conventional.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heat treatment with air of Tarutani with the heat treatment step (at 700C for 2 seconds) of Matsuno for the purpose of providing a suitable atmosphere for the heat treatment step and because air is readily available.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JACOB BUCHANAN/             Examiner, Art Unit 1725                     

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725